Per Curiam:

The motion is granted. Ennis v. Ennis, 5 Harr. 390; Smith v. Commercial Fire Ins. Co., No. 86, May Term, New Castle County, 1899 (unreported) in which the action was changed from “covenant” to “case”. Revised Code, c. 112, § 15..
The court made the following order:
“And now, to wit, this fifth day of March, A. D. 1914, the above motion having been considered by the court, the same is allowed, and the form of the above action is changed from an action of case to an action of covenant.”